Citation Nr: 9925492	
Decision Date: 09/07/99    Archive Date: 09/13/99

DOCKET NO.  93-18 045	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to an increased evaluation for cardiac neurosis, 
currently rated 50 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

R. E. Smith, Counsel


INTRODUCTION

The veteran had active military service from July 1943 to 
April 1944.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a December 1992 rating decision by the 
Department of Veterans Affairs (VA), Pittsburgh, 
Pennsylvania, Regional Office (RO) which denied the veteran 
an increased evaluation beyond 10 percent for his service-
connected psychiatric disability.  

This case was previously before the Board in March 1995 and 
again in May 1996.  It was remanded to the RO for further 
development.  While in remand status, the RO in a May 1999 
rating decision increased the disability evaluation for the 
veteran's service-connected cardiac neurosis from 10 percent 
to 50 percent disabling, effective from May 13, 1992, under 
the revised rating criteria for mental disorders, that became 
effective November 7, 1996.  This increase, however, did not 
constitute a full grant of the benefits sought, and the 
increased rating issue remained in appellate status.  AB v. 
Brown, 6Vet. App. 35, 39 (1993).


REMAND

The Board regrets that this case has been previously 
remanded, but finds that the veteran's claim has not been 
properly considered and requires further action by the RO.  

Initially, the Board notes that the veteran's claim for an 
increased rating is well-grounded.  38 U.S.C.A. § 5107(a) 
(West 1991); 38 C.F.R. § 3.159 (1998).  This finding is based 
on the veteran's evidentiary assertion that his service-
connected disability has increased in severity.  See Drosky 
v. Brown, 10 Vet. App. 251, 254 (1997) (citing Proscelle v. 
Derwinski, 2 Vet. App. 629, 631-32 (1992)).  There is a 
further duty to assist the veteran in developing the facts 
pertinent to his claim pursuant to 38 U.S.C.A. § 5107(a) 
(West 1991).

Historically, the veteran was granted service connection for 
tachycardia, cardiac arrhythmia premature contractions, 
manifested by dyspnea, dizziness, and edema of the ankles, in 
a May 1944 rating decision.  This disability was rated as 30 
percent disabling.  In a November 1946 rating decision, the 
veteran's cardiac disability was recharacterized as rheumatic 
heart disease with auricular fibrillation, and the disability 
rating was increased to 60 percent.  In an April 1951 rating 
decision, the veteran's cardiac disability was 
recharacterized as a psychiatric disability with cardiac 
manifestations.  The disability was recharacterized as 
"cardiac neurosis, with paroxysmal auricular fibrillation," 
and was rated as 30 percent disabling.  This action followed 
VA hospitalization for observation and evaluation in March 
1951, which determined that the veteran demonstrated no 
organic cause for his service-connected cardiac disability.  
Accordingly, his previously service-connected organic heart 
disability was recharacterized by the RO so as to represent 
the extant pathology, as it should be evaluated.

When examined by VA in May 1956, the veteran exhibited some 
evidence of apprehension and preoccupation with his heart on 
psychiatric examination.  Cardiac neurosis manifested by 
palpitation, fatigability, precordial pain, occasional 
disturbed sleep and preoccupation with matters of health was 
diagnosed.  On general medical examination, the 
cardiovascular system was essentially normal except for 
findings of an irregular rhythm and pulse.  Based on these 
findings, the disability evaluation for the veteran's 
service-connected cardiac neurosis was decreased from 30 
percent to 10 percent disabling, effective from September 1, 
1956.  This determination was affirmed by a Board decision in 
November 1956.

In 1992, the veteran filed a claim for an increased rating.  
In connection with his current claim, private clinical data 
was received in August 1992 which shows that in August 1990 
the veteran underwent two-vessel coronary bypass grafting due 
to coronary artery disease with intractable angina and 
congestive heart failure.  On cardiovascular examination in 
October 1992, the veteran complained of chest pains, which 
were relieved by Nitroglycerin as well as shortness of breath 
on minimal exertion.  On physical examination, auscultation 
of the heart revealed normal sinus rhythm with occasional 
ectopy.  

On VA mental disorders examination in January 1992, the 
veteran reported that following his service he worked as a 
machine operator in quality control and retired from that 
position in 1974.  The veteran said he did not seek better 
employment because of his nervous and physical conditions.  
The examiner observed that the veteran reported being nervous 
all the time and that he gives "quite convincing evidence of 
significant nervous and anxiety conditions."  The veteran as 
well as his spouse admitted to going through profound periods 
of incapacitation and rather crippling anxiety.  On objective 
examination, the veteran was cooperative and noted to appear 
younger than his 80 years of age.  He made good eye contact 
and exhibited no abnormal movements.  His speech was coherent 
and not pressured.  His mood and affect were appropriate.  
There were no delusions or hallucinations.  There were no 
suicidal or homicidal ideations.  He was alert and oriented.  
No focal deficits were elicited.  Generalized anxiety 
disorder was diagnosed.  The VA examiner commented that he 
believed that the veteran's current anxiety may be 
significantly impacting on his physical condition and 
exacerbating it.  The examiner added that in view of the 
veteran's current circumstances he would anticipate continued 
severe psychological, occupational and social functioning 
difficulties for this veteran.

The veteran again expressed pronounced and profound anxiety 
on VA mental disorder examination in April 1995.  The 
examiner indicated that this might be related to the fact 
that his physical condition is also deteriorating.  The 
veteran reported no history of panic attacks but indicated 
that his anxiety continues to be quite disabling.  On 
objective examination the veteran was found to be pleasant 
and cooperative and to appear younger than his 83 years of 
age.  His speech was coherent and not pressured.  Mood and 
affect were somewhat anxious, generally appropriate and not 
depressed.  The veteran had no delusions or hallucinations 
and there were no suicidal or homicidal ideations.  He was 
alert and oriented times three.  He exhibited trouble with 
attention and concentration as well as difficulty 
abstracting.  Judgment was intact and insight was good.  
Generalized anxiety disorder was diagnosed on Axis I.  The 
examiner noted that the veteran suffers from chronic, severe, 
disabling and highly debilitating generalized anxiety 
disorder.  He anticipated that the veteran would continue to 
have severe psychological, occupational and social 
functioning difficulties.  A current Global Assessment of 
Functioning (GAF) score of 40 was assessed.  The veteran's 
highest GAF score in the past year was indicated to be 50.  
The examiner explained that this represented severe 
psychologic functioning difficulties; however, not to the 
point of incapacitation or where the veteran was chronically 
suicidal or a danger to himself.

On VA neuropsychiatric evaluation in June 1995, the veteran 
denied taking any medication for anxiety or being 
hospitalized for anxiety.  He also reported never having 
received treatment from a psychiatrist or a psychologist.  He 
reported that he retired from his employment in 1974 due to 
anxiety, noting that when he was under stress at work, he 
would become excited and nervous.  The veteran further 
reported problems with memory.  On objective examination, the 
veteran was noted to be neatly dressed and groomed with no 
gross motor abnormalities.  He was very pleasant and 
cooperative and his speech was relevant and coherent.  
Psychological testing suggested the possibility of some mild 
cognitive deterioration and some difficulties with memory.  
The veteran demonstrated good verbal reasoning and there was 
no evidence of dementia.  Generalized anxiety disorder was 
the Axis I diagnosis.

On VA cardiovascular examination in September 1995 the 
veteran's clinical history was reviewed and it was noted that 
it was not entirely clear from the record what the nature of 
the veteran's cardiac problems were in service but that such 
problems did not appear to be related to his current medical 
difficulties, diagnosed on this examination as coronary 
artery disease with history of myocardial infarction and 
coronary bypass surgery, atrial fibrillation with permanent 
ventricular pacemaker and a history of diabetes mellitus, now 
on insulin.  

On VA heart disease examination in October 1996, the veteran 
was noted to have known coronary artery disease for which he 
had undergone bypass surgery, and by his own history, angina.  
It was observed that presently the veteran is not very much 
in the way of cardiac medications and does not seem to be 
exceptionally limited by symptoms.  Physical examination 
revealed a midsternal sternotomy scar with the pacer pocket 
in the left pectoral region.  Cardiac examination noted a 
Grade I to II short ejection murmur in the left sternal 
border and no audible gallops.  PMI was broad and sustained 
in the fourth intercostal space.  EKG showed a paced rhythm 
without atrial activity being seen.

On his most recent VA mental disorder examination in March 
1999, the examiner noted that he had reviewed the veteran's 
entire claims file prior to the examination.  It was noted 
that the veteran has had a significant history of multiple 
cardiac problems for many years.  The veteran denied 
currently receiving any psychiatric treatment and further 
denied any history of psychiatric treatment.  The veteran 
reported that he spent most of his time at home, watching 
television and reading newspapers.  The veteran said he does 
not cook and does not do any housecleaning or yard work.  He 
does, however, go to a restaurant once a week with his wife 
and will occasionally go shopping at Wal-Mart.  When 
questioned about his social functioning, the veteran reported 
that he does not engage in any socialization due to spending 
most of his time at home and because most of his friends were 
deceased.  The veteran identified his chief complaint as a 
continuing history of anxiety and nervousness that has 
increased in severity over the years.  He said that he 
worries about many things in his life, to include his 
children, grandchildren, and his declining health.  He 
indicated that he has become more anxious and nervous since 
his stroke because he no longer is able to engage in some of 
his usual hobbies, such as working on clocks and photography 
which makes him angry and frustrated.  When questioned 
whether he specifically worries about having another stroke, 
he denied this but said he does worry about his declining 
health.  He stated that he use to worry frequently about his 
cardiac problems, but is learning to accept the physical 
impairment brought about by his cardiac disease.

The veteran described his mood as not good and indicated that 
he has been experiencing depression since his cerebrovascular 
accident due to his loss of independence and functioning.  He 
also reported becoming easily upset and a history of frequent 
arguing with his wife.  The veteran further described 
difficulty with sleeping, loss of interest in previous 
activities and memory and cognitive problems.  On mental 
status examination, the veteran was observed to be casually 
and appropriately dressed.  His hygiene and grooming were 
reported to be fair.  He was noted to ambulate with a cane 
and to demonstrate a bilateral hand tremor, both at rest and 
with action.  The veteran's speech was fluent, coherent, and 
normal in rate and volume.  His reported mood was depressed 
and his affect was normal in range.  He denied suicidal 
ideation and reported no manic episodes.  He described a 
chronic history of anxiety with an increase in the severity 
of his anxiety and worry over the years.  No panic attacks 
were reported.  His thoughts were relevant and goal-directed.  
He denied any visual hallucinations but reported experiencing 
auditory hallucinations of children's voices for the past two 
months.  He denied any paranoia and no delusions were noted.  
Diagnostic testing suggested the presence of some memory 
deficits as well as problems with working memory.  
Generalized anxiety disorder, adjustment disorder with 
depressed mood, and cognitive disorder secondary to 
cerebrovascular accident were the pertinent diagnoses.  The 
veteran's GAF score was assessed as 45. 

The veteran's examiner noted that the veteran is experiencing 
significant social and industrial impairment due to his 
anxiety and depressive symptoms as well as irritability, loss 
of interest in usual activities, and fatigue.  It was also 
noted that the veteran described a lack of interest in 
socializing with others and that he spends most of his time 
in his home.  It was observed that the veteran's current 
cognitive impairment, fatigue and irritability were rendering 
it difficult for the veteran to sustain any significant 
employment.  It was further noted that the veteran's service-
connected cardiac neurosis could be considered as part of his 
generalized anxiety disorder.  The examiner observed that the 
veteran also suffers from an adjustment disorder with 
depressed mood and a cognitive deficit, both of which were 
secondary to his cerebrovascular accident.  The examiner 
stated that all of these diagnoses are interrelated and thus 
it is impossible to ascertain the unique impact of each 
disorder on the veteran's total GAF score, as each diagnosis 
is creating significant social and industrial impairment for 
the veteran.  

The veteran is currently service-connected for a psychiatric 
disability.  The manifestations of this disability apparently 
include cardiac manifestations.  The veteran is not 
separately service-connected for a cardiac disability.  
However, as noted, his physical complaints that are derived 
from his psychiatric disability are considered a part of his 
psychiatric disability as opposed to any other physical 
organic cardiac problems which are not derived from his 
psychiatric disability and which are derived from actual 
physical origin.  Those symptoms are not rated as part of the 
veteran's psychiatric disability as they are due to other 
etiology.  

The Board notes that under Diagnostic Code 9511, 
psychological factors affecting physical condition are rated 
under the general rating formula for psychoneurotic disorders 
under 38 C.F.R. § 4.132, Note (2) after Diagnostic Code 9411, 
effective prior to November 7, 1996, and, after November 7, 
1996, under 38 C.F.R. § 4.126(d) (1998), it is, in essence 
provided that when there are two diagnoses, one physical 
(organic) and the other mental (psychoneurotic) presented 
covering the organic and psychiatric aspects of a single 
disability entity, only one percentage evaluation will be 
assigned under the appropriate diagnostic code determined by 
the rating board to represent the dominant degree of 
disability.  The Board notes that although the aforementioned 
regulation was revised as of November 7, 1996, it retained 
substantially the same meaning as prior to that date, as 
indicated above.  Per the provisions of the rating code noted 
above, consideration must be given to whether the veteran's 
current disability is manifested primarily by a 
psychoneurotic component or by an organic component in the 
evaluation of his disability.  However, only the physical 
(organic) manifestations medically attributed to be 
manifestations of the veteran's service-connected psychiatric 
disability are for consideration.  The symptomatology 
attributed to be due to other disability is not for 
consideration as the veteran is only service-connected for 
his psychiatric disability and any manifestations thereof.  

The record does not reflect that the veteran's cardiac 
manifestation have been given adequate consideration.  
Clearly, the veteran has cardiac disability.  The RO should 
initially determine what, if any, aspects of the veteran's 
current cardiac disability is part and parcel of his service-
connected psychiatric disability.  In addition, in light of 
the veteran's background, if any cardiac disability is not 
part and parcel of his service-connected psychiatric 
disability, service connection on direct and secondary (to 
psychiatric disability) bases should be considered.  
Secondly, the RO needs to determine if the veteran's current 
service-connected disability is manifested by cardiac 
symptomatology at all, and, if so, if those manifestations 
are the primary component of his disability or if his 
disability is primarily manifested by a psychoneurotic 
component.  In order to make these determinations, the 
veteran should be afforded VA cardiac and psychiatric 
examinations by examiners who have reviewed the entire claims 
file.  In addition, since both the psychiatric and cardiac 
portions of the VA's rating schedule were revised, the 
examiners should be provided copies of both the old and the 
revised rating criteria so that their evaluations may be made 
in terms of the rating criteria.  Since the veteran's claim 
for an increased rating for cardiac neurosis was pending when 
the regulations pertaining to psychiatric and cardiac 
disabilities were revised, he is entitled to the version of 
the law most favorable to him.  Karnas v. Derwinski, 1 Vet. 
App. 308 (1990).  

In addition, since the veteran appears to be under medical 
care, the RO should ascertain if the veteran has received 
recent VA and/or private treatment.  Those records should be 
obtained.  

The law requires full compliance with all orders in this 
remand.  Stegall v. West, 11 Vet. App. 268 (1998).  Although 
the instructions in this remand should be carried out in a 
logical chronological sequence, no instruction in this remand 
may be given a lower order of priority in terms of the 
necessity of carrying out the instructions completely.  
Accordingly, this matter is Remanded for the following 
action:

1.  The RO should ascertain if the 
veteran has received recent VA and/or 
private treatment.  The RO should request 
copies of all clinical records of the 
veteran which are not already in the 
claims file, from the treating 
physicians/facilities identified by the 
veteran.  These records should be 
associated with the claims file.  

2.  The veteran should be afforded VA 
psychiatric and cardiac examinations in 
order to determine the current extent of 
his service-connected disability.  The RO 
should provide each examiner a copy of 
both the old and the new rating criteria 
pertaining to psychiatric and cardiac 
disabilities, respectively.  All 
indicated tests must be conducted.  The 
veteran's claims folder must be made 
available to, and reviewed by, the 
examiners prior to the examinations.  The 
examiners should specifically note that 
he/she have been provided the claims 
folder and the old and new criteria.  The 
examiners should first provide his/her 
findings in relationship to the old 
criteria and separately in relationship 
to the new criteria.  The examiners 
should first examine the veteran and 
report his/her findings in relationship 
to the old criteria and then separately 
report his/her findings in relationship 
to the new criteria.  The psychiatric 
examiner should opine as to what cardiac 
manifestations, if any are derived from 
the veteran's psychiatric disability.  
The psychiatric examiner should opine as 
whether the veteran's primary component 
of his disability is psychiatric or 
cardiac in nature.  The cardiac examiner 
should opine as to whether the veteran 
has cardiac disability which is organic.  
If so, the cardiac examination should 
opine as to the etiology and date of 
onset thereof.  The cardiac examiner 
should comment on any relationship 
between the veteran's cardiac disability 
and his psychiatric disability.  

3.  The RO should then readjudicate the 
claim for an increased rating for 
service-connected psychiatric disability 
taking into consideration Diagnostic Code 
9511, psychological factors affecting 
physical condition are rated under the 
general rating formula for psychoneurotic 
disorders under 38 C.F.R. § 4.132, Note 
(2) after Diagnostic Code 9411, effective 
prior to November 7, 1996, and, after 
November 7, 1996, under 38 C.F.R. 
§ 4.126(d) (1998).  In addition, the RO 
should take into consideration the old 
and new criteria for psychiatric and 
cardiac disabilities and the veteran 
should be rated with consideration given 
to the effective date of this change in 
regulation and Karnas.  If the decision 
remains adverse to the veteran, he and 
his representative should be afforded a 
supplemental statement of the case and 
afforded the appropriate opportunity to 
respond.  The supplemental statement of 
the case should set forth the changed 
criteria for psychiatric disorders 
discussed above.

4.  The RO should review the claim for 
entitlement to service connection for a 
cardiac disability a direct basis and 
secondary to his service-connected 
psychiatric disability.  If that claim is 
not resolved to his satisfaction, the 
veteran and his representative should so 
be advised.  If the veteran files a 
timely notice of disagreement, he and his 
representative should be provided with a 
statement of the case as required by 38 
U.S.C.A. § 7105(d) (West 1991) as to this 
issue.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration.  The veteran need take no action until he is 
further informed, but he may furnish additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  No inference should be drawn regarding the final 
disposition of the claim as a result of this action.



		
	J. CONNOLLY JEVTICH
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).




